COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Iris Williams v. VRM-Vendor Management Duly Authorized Agent
                          for Service Office of Veteran Affairs

Appellate case number:    01-14-00272-CV

Trial court case number: 13-CCV-051775

Trial court:              County Court at Law No. 4 of Fort Bend County

       This case involves an appeal from a final judgment in a forcible detainer suit, signed on
January 22, 2014. Appellant, Iris Williams, filed her amended notice of appeal on March 31,
2014. See TEX. R. APP. P. 25.1, 26.1. The clerk’s record was filed on May 1, 2014. A reporter’s
record has not been filed.

        On April 11, 2014, the Clerk of this Court notified appellant that the court reporter
responsible for preparing the record in this appeal had informed the Court that appellant had not
requested a reporter’s record or paid, or made arrangements to pay, for the reporter’s record. See
TEX. R. APP. P. 35.3(b). The Clerk further notified appellant that unless she provided written
evidence that she had paid, or made arrangements to pay, for the reporter’s record, or provided
proof that she is entitled to proceed without payment of costs by May 12, 2014, the Court might
consider the appeal without a reporter’s record. See TEX. R. APP. P. 37.3(c). Appellant has not
adequately responded. Accordingly, the Court will consider and decide those issues or points that
do not require a reporter’s record for a decision. See id.

        Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within 30 days of the
filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.


Judge’s signature: /s/ Jim Sharp
                    Acting individually      Acting for the Court

Date: July 10, 2014